Citation Nr: 1110360	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-37 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Board denied service connection for an acquired psychiatric disorder, to include an adjustment disorder with mixed emotional features, bipolar disorder, posttraumatic stress disorder (PTSD), and adult attention deficit disorder (ADD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court granted the parties' Joint Motion to vacate and the Board's May 2009 denial of service connection for a bipolar disorder.  [The Board's May 2009 denial of service connection for an adjustment disorder with mixed emotional features, PTSD, and ADD was left undisturbed.]  The Veteran's case has, thus, been returned to the Board.  


REMAND

In correspondence, dated February 14, 2011, the Veteran, through his attorney, requested a hearing at the RO before a Veterans Law Judge (VLJ).  A complete and thorough review of the claims folder indicates that the Veteran has not been accorded his requested hearing before a VLJ at the RO.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board agrees that the Veteran's requested hearing before a VLJ at the RO should be scheduled.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  Provide the Veteran reasonable advance notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


